[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Thomas, Slip Opinion No. 2020-Ohio-64.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                            SLIP OPINION NO. 2020-OHIO-64
             THE STATE OF OHIO, APPELLANT, v. THOMAS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Thomas, Slip Opinion No. 2020-Ohio-64.]
Appeal dismissed as having been improvidently accepted.
    (No. 2018-0796―Submitted January 8, 2020―Decided January 15, 2020.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 16AP-852, 2018-Ohio-758.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and DEWINE, DONNELLY, and STEWART, JJ., concur.
        KENNEDY and FISCHER, JJ., dissent and would order briefing.
        FRENCH, J., not participating.
                                    _________________
        Ron O’Brien, Franklin County Prosecuting Attorney, Steven L. Taylor,
Chief Counsel, and Seth L. Gilbert, Assistant Prosecuting Attorney, for appellant.
                           SUPREME COURT OF OHIO




       Yeura R. Venters, Franklin County Public Defender, and Timothy E. Pierce,
Assistant Public Defender, for appellee, Titus Thomas.
                              _________________




                                        2